Citation Nr: 1046415	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-27 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a heart 
condition.

2.  Entitlement to an increased rating for plantar callosities of 
the right foot, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for plantar callosities of 
the left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of April 2006 and February 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York, which denied reopening of the Veteran's claim for 
service connection for aggravation of mitral valve disease 
(claimed as heart condition), and denied the Veteran's claims for 
increased ratings for plantar callosities of the right foot and 
plantar callosities of the left foot.

The issue of entitlement to service connection for cerebral 
ischemia, with slurred speech, weakness and dizziness has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  See July 2007 notice of 
disagreement.  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate action.  

Although the RO has determined that new and material evidence has 
been submitted to reopen the claim for service connection for a 
heart condition, the Board must determine on its own whether new 
and material evidence has been submitted to reopen this claim.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the Veteran's request, a Board hearing was scheduled for a 
date in December 2009.  In November 2009, the Veteran withdrew 
his request for a hearing.  See C.F.R. §20.702(d) (2010).

The issues of entitlement to an increased rating for plantar 
callosities of the right foot and entitlement to an increased 
rating for plantar callosities of the left foot are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in September 2003, 
the RO denied the Veteran's claim for service connection for 
aggravation of mitral valve disease (claimed as a heart 
condition).

2.  The evidence associated with the claims file subsequent to 
the September 2003 rating decision is cumulative or redundant of 
the evidence previously of record or does not relate to an 
element of the claim that was previously found to be absent, and 
is not sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for a heart 
condition.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for a heart condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defines VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the evidence 
and information that is necessary to establish entitlement to the 
underlying benefit sought by the claimant.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The VCAA requires, in the context of a claim to reopen, that VA 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  Id.

In a November 2005 letter, issued prior to the initial 
adjudication of the claim to reopen, the RO notified the Veteran 
of the evidence needed to substantiate his claim for service 
connection and of the evidence required to reopen a previously 
denied claim.

The November 2005 letter did not explicitly tell the Veteran of 
the reasons for the 2003 denial.  However, the Veteran was 
previously sent a copy of the September 2003 decision; and he was 
again sent a copy of the 2003 decision during the current appeal, 
and he received a statement of the case, which informed him of 
the specific reason for the prior denial.  While these post-
decisional documents could not constitute VCAA notice, they 
should have put the Veteran on notice as to what was required.  
He has had months, and in some cases, years to respond to the 
notice.  Hence the Veteran had a meaningful opportunity to 
participate in the adjudication of the claim and was not 
prejudiced by the absence of full VCAA notice.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, in a 
March 2006 letter.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  The duty to provide an examination or 
medical opinion does not apply to a claim to reopen a finally 
denied claim unless new and material evidence is received.  
38 C.F.R. § 3.159(c)(4)(C)(iii).

VA has obtained records of treatment reported by the Veteran, 
including service treatment and VA and private treatment records.  
The Veteran has not been afforded a VA examination with regard to 
his claim.  An examination is not required prior to reopening the 
finally denied claim.  38 C.F.R. § 3.159(c)(4)(iii).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to 
this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence added 
to the record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996).

Analysis

The Veteran contends that he has a pre-existing heart disability 
which was aggravated by his time in the service and his service-
connected plantar callosities of the right and left feet.  See 
April 2003 claim.

In the September 2003 rating decision, the RO denied service 
connection for aggravation of mitral valve disease (claimed as 
heart condition) based on a finding that mitral valve disease was 
not aggravated by the Veteran's service-connected plantar 
callosities, and there was no evidence of the disability during 
military service.

In April 2004, the Veteran's representative submitted a statement 
which the representative wrote, was in support of a claim for 
service connection for a psychiatric condition, secondary to 
service-connected bilateral plantar callosities.  Attached to the 
April 2004 statement, was a statement from the Veteran to the 
representative, in which the Veteran noted that he had filed a 
"claim for benefits increase and was denied."  This document 
was stamped as having been received at the RO in March 2004.  
Attached to the Veteran's statement was a copy of the September 
2003 rating decision with a notice letter from the RO.

In a statement received in May 2005, WR, the Veteran's family 
member, indicated that the Veteran's April 2004 claim for service 
connection for a psychiatric condition was actually intended to 
be a claim for service connection for a heart condition, which 
was missed by military doctors at the time of the Veteran's 
induction.  More specifically, he stated that the Veteran 
intended to state that he was suffering psychologically as a 
result of his heart condition and the after effects of heart 
surgery he underwent to correct the problem.  In a July 2005 
appeal election form, the Veteran indicated that his claim for a 
psychiatric condition should be amended to a claim for a heart 
problem "missed by military upon induction."  The Veteran filed 
a claim to reopen in November 2005.

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ); (2) be filed in writing; (3) be 
filed with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; (5) be filed by the 
claimant or the claimant's authorized representative; and (6) 
express a desire for Board review.  38 U.S.C.A. § 7105(b); 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. 
§ 20.201 (2010).

The April 2004 statement, even when read with the Veteran's 
accompanying statement, did not express disagreement with the 
September 2003 rating decision or any other rating decision or 
determination of the AOJ.  Instead, it affirmatively stated the 
Veteran's desire to file a new claim for a psychiatric 
disability.  While the Veteran's statement did not clearly state 
what actions he wanted his representative to take, the 
representative clearly stated what issue was involved in the 
communication.  These statements also did not indicate any desire 
for Board review.  

Accordingly, the statement does not meet the requirements for a 
valid NOD, and the Veteran was properly required to submit new 
and material evidence to reopen his claim for service connection 
for a heart disability.

The evidence of record at the time of the September 2003 denial 
included service treatment records which were negative for any 
evidence of complaints, treatment or a diagnosis of a heart 
condition during service, and negative for any evidence of a 
heart condition at the time of the Veteran's entrance into the 
military.  

The evidence also included private treatment records from RH, MD 
of University Hospital; Staten Island Heart; RK, MD; AG, MD; TC, 
MD; and the New York University Medical Center.  These records 
show that in 1993, the Veteran was hospitalized for paroxysmal 
atrial fibrillation and was shown by echocardiogram to have 
mitral valve prolapse with myxoma degeneration of the mitral 
valve.  A 1999 exercise echocardiogram report showed mitral valve 
prolapse and severe mitral regurgitation, worse after exercise.  

An August 2000 note from TC, MD indicated that due to concerns 
about the progress of his disease, the Veteran was hospitalized 
in 1999 for further evaluation.  Cardiac catheterization in 
August 2000 demonstrated severe mitral regurgitation with some 
left ventricular enlargement and some mild left ventricular 
systolic dysfunction.  As a result of his findings (mitral 
regurgitation, progression of left ventricular enlargement and 
left ventricular dysfunction), Dr. TC recommended the Veteran 
undergo repair of the mitral valve.  In January 2001, the Veteran 
underwent mitral valve repair and radiofrequency ablation for his 
atrial fibrillation.  

A July 2003 treatment note from TC, MD indicated that the Veteran 
had been under his care for many years for mitral valve disease, 
secondary to a congenital abnormality causing mitral 
regurgitation, and that the Veteran was still under his care for 
mitral valve disease and recurrent episodes of atrial 
fibrillation.  The evidence also included a January 1997 
treatment note from JF, MD, wherein he indicated that the Veteran 
had a long history of mitral valve prolapse and mitral 
regurgitation, and that he had his first episode of atrial 
fibrillation about 20 years prior (approximately 1977).  

None of the evidence indicated that the Veteran had a pre-
existing heart condition that was aggravated during the Veteran's 
active military duty or by his service-connected plantar 
callosities.

The evidence added to the record since the September 2003 denial 
includes outpatient treatment records from VA Medical Centers 
dated since August 2002.  These records repeat that the Veteran 
had a history of mitral valve prolapse and recurrent atrial 
fibrillation, status post surgery and radioablation of accessory 
pathway in January 2001, and a diagnosis of cardiac arrhythmia.  

A November 2004 patient radiology report from Verrazano Radiology 
Associates PC notes that the Veteran was examined for cardiac 
arrhythmia and mitral valve disease, and that he had high grade 
ventricular arrhythmia with episodes of non-sustained ventricular 
tachycardia.  

A December 2004 treatment report from JF, MD indicates that the 
Veteran had a successful repair of mitral valve prolapse and that 
he was diagnosed with left atrial tachycardia/flutter, 
parozysmal, non-sustained ventricular tachycardia and possible 
profusion abnormality.  None of this evidence indicates that the 
Veteran's current heart disability was incurred in or aggravated 
during his active military service, or by his service-connected 
plantar callosities.

This evidence continues to show the presence of a heart 
condition, many years after service.  Although new, this evidence 
is not material in that it does not show that the Veteran has a 
pre-existing heart disability which was aggravated during his 
active military service or by his service-connected plantar 
callosities.  Therefore, it is essentially cumulative in nature 
and does not relate to an unestablished fact necessary to 
substantiate the claim.  Accordingly, it is not new and material.

The record also contains statements from the Veteran and his 
representative, in which he states that his current heart 
disability pre-existed service, and was aggravated during active 
duty.  See May 2005 statement, March 2007 statement, July 2007 
statement and November 2010 Appellant's Brief.  These statements 
are essentially cumulative or redundant in nature since similar 
statements of the Veteran were previously of record.  See April 
2003 claim.  Accordingly, the Board finds that as new and 
material evidence has not been received, the Veteran's claim is 
not reopened.  


ORDER

Service connection for a heart condition is denied.


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The most recent VA examinations to evaluate the service-connected 
plantar callosities of the feet were conducted in October 2007.  
The Veteran has submitted statements in which he seems to 
indicate that his calluses have worsened since that time.  See 
June 2008 and December 2008 statements from the Veteran.

Given the Veteran's claims of increased symptomatology, a new VA 
examination is warranted to determine the current severity of his 
plantar callosities of the right left feet.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current level 
of disability due to the service-connected 
plantar callosities of the right and left 
feet.

The claims folder should be made available 
to the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.

The examiner should describe all 
manifestations of the callosities.  The 
examiner should provide a percentage of 
the entire body and of exposed area 
affected by the disability.  In addition, 
the examiner should note any evidence of 
infection, crusting, exudation, or pain; 
and the approximate dimensions of the area 
covered by the callosities.  All indicated 
tests and studies should be accomplished.

2.  Thereafter, readjudicate the Veteran's 
claims.  In so doing, and if applicable, 
consider the Veteran's claims for 
increased evaluations on an extraschedular 
basis and TDIU as a component of the 
claims for increased evaluations.  

3.  If the benefits sought on appeal are 
not granted, issue a supplemental 
statement of the case.  The case should be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


